BROWN, District Judge.
At about 10 o’clock in tke evening of July 13, 1893, as tke steam tug Pratt was kauling tkree mud scows out to sea by a kawser from 40 to 50 fatkoms in lengtk, tke sekooner Keene, coming up tke bay, witk a moderate southwest wind, came in collision witk tke forward scow, by which both were badly damaged, to recover for which, tke above libels were filed.
Tke collision was about one-tkird of tke distance from Bedloe’s Island to Robin’s Reef. Tke night was mild and clear starlight. Tke tug and tke sekooner being at first nearly head and head, and tke colored lights of each being visible to tke other, tke tug, when at a considerable distance, gave a signal of one whistle, indicating that she would go to tke right, ported ker wheel, hauled off to the right for a few minutes, and then continued down on her course. Tke sekooner was intending to anchor upon tke anchorage ground off and below the Statue of Liberty. Before tke collision, ker topsails, jibs, spanker, and foresail were all taken in; and tke concurrent testimony is tkat she struck tke forward end of tke scow at a considerable angle, having run in between tke forward part of tke scow and the tug, after having passed tke tug at a considerable distance to tke eastward of ker.
Tke clear preponderance of evidence and probability satisfies me *1023that tbe whole fault of this collision was with the schooner, in that she did not maintain a proper lookout; did not observe the vertical lights of the tug, indicating a tow, nor the lights upon each of the scows; nor did she observe the scows themselves, which were easily distinguishable at a sufficient distance; and that she changed her course towards her anchorage ground, and ran in between the tug and tow in consequence of her failure to keep a proper lookout. The crew had been taking in sail preparatory to anchoring, and this might naturally account for some relaxation in the lookout. The change of course might have taken place without much change of her helm, in consequence of having taken in her jibs, and foresail, the last only very shortly before the collision, leaving her mainsail still drawing on the starboard side, and tending to bring her bow to port. But it is immaterial whether her change of course happened negligently from this cause, or from an intentional change of helm, which her witnesses deny.
The faults alleged against the Pratt I find to be immaterial. Her vertical lights must have come, as I find, sufficiently in view of the schooner in abundant time to warn the latter against allowing any change in her course; and whether the distance between ¡he vertical lights was the usual distance or not, they were sufficient to indicate a tow; while the tow itself, and its lights, were also easily distinguishable, had any proper lookout been kept. The absence of a separate lookout on the tug, is plainly immaterial, since the schooner was seen in time, and her movements evidently perfectly observed by the pilot at the wheel of the Pratt. The collision really occurred, as I find, through a heedless change in the schooner’s course, without paying attention to the tow during preparations for anchoring. The Pratt, incumbered with such a tow, did all she was called on to do to avoid the collision, which would not have occurred hut for the schooner’s above named faults.
The libels should be sustained as to the Keene, and dismissed as to the Pratt, with costs.